Citation Nr: 0520639	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-32 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.  

2.  Entitlement to an earlier effective date of the grant of 
service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	John Lankford, VA Employee





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
November 9, 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision of the RO granted 
service connection for tinnitus, effective on August 16, 
2001.  

In June 2005, the veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

Pursuant to a January 10, 2005 motion, this case has been 
advanced on the Board's docket under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter decided herein have been obtained.  

2.  The veteran's original claim of service connection for a 
hearing condition in December 1954 within one year of his 
service discharge on November 9, 1954.  

3.  The service-connected bilateral hearing disability 
currently is shown to be manifested by level II hearing in 
the right ear and level III in the left ear.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 including Diagnostic Code 
6100, 4.86 (2004).  

2.  An earlier effective date of November 10, 1954 for the 
grant of service connection for tinnitus is for application.  
38 U.S.C.A. §§ 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 
3.157, 3.400, 4.130 including Diagnostic Code 6260 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

The Board finds that the RO has satisfied the notification 
requirements of VCAA in his case.  By virtue of the September 
2003 Statement of the Case (SOC) and correspondence from the 
RO, the veteran has been given notice of the law and 
regulations pertinent to a claim for an earlier effective 
date.  He was also advised as to the information and/or 
medical evidence necessary to substantiate a claim for an 
increased rating.  

In addition, in the September 2003 SOC, the RO set forth the 
provisions of 38 C.F.R. § 3.159 (2004), which explain the 
claimant's and VA's responsibilities under VCAA.  

Furthermore, it also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would be needed for an equitable disposition 
of this appeal.  

In particular, the Board notes that the RO has obtained the 
veteran's complete VA treatment records for the period prior 
to the date that his claim for an increased rating was 
received.  

To the extent that action taken hereinbelow is favorable to 
the veteran, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under VCAA.  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-98 (2000) (now codified as amended at 38 U.S.C.A. §§ 
5103 and 5103A (West 2002)).  


Earlier Effective Date

The law governing the assignment of an effective date for an 
award of disability compensation provides that the effective 
date shall be the day following the date of separation from 
active service if application therefore is received within 
one year from the date of separation.  38 U.S.C.A. §§ 
5110(a),(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2004).  

Otherwise, in cases where the application is not filed more 
than one year from release of service, the effective date 
will be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  Id.

In the instant case, the RO assigned August 16, 2001, as the 
effective date of the grant of service connection for 
tinnitus on the basis that it was the date of receipt of the 
veteran's initial claim.  

However, the record reflects that an earlier claim for a 
hearing condition was received at the RO in December 1954.  
In this case, the veteran submitted a VA Form 1-9 
(Substantive Appeal) with regard to his claims.  

In his Substantive Appeal, the veteran reported that he had 
not "had a ringing in my ears prior to my entering 
service."  He went on to state that "the constant ringing 
and other noises that [he] constantly [had] ... [was] a most 
uncomfortable and fatiguing affliction.  At no time ha[d] the 
constant ringing let up, and any noise of significance [was] 
enough to make the ringing swell to unbearable proportions."  

The Board finds that the veteran's intent was to claim 
service connection for tinnitus in connection with his 
initial application for compensation benefits.  As this 
matter was not formally addressed in connection with the 
initial appeal, the Board finds that this claim has been 
pending since that time.  

In this case, given the recent treatment records and VA 
examination establishing the medical diagnosis of tinnitus, 
the grant of service connection for tinnitus should be made 
effective on November 10, 1954 or the day after the date that 
he was discharged from military service.  


Increased rating for service-connected bilateral hearing loss

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities. Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Exceptional patterns of hearing impairment are analyzed using 
a different set of criteria.  When the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, a Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa will be applied, whichever results in the higher 
numeral.  Each ear must be evaluated separately.  38 C.F.R. § 
4.86.  

On VA examination in August 2002, the veteran was noted to 
have right hearing within normal limits through 1500 Hertz 
with mild to moderately severe sensorineural hearing loss.  
The left hearing was within normal limits to 1500 Hertz with 
moderate to profound sensorineural hearing loss.  Constant 
bilateral tinnitus was also diagnosed.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
40
75
70
LEFT
NA
20
50
80
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 in the left ear.  

In a letter from the veteran's private treating audiologist 
dated in December 2002, the examiner noted the veteran had an 
audiological evaluation conducted in April 2001.  

Of record is a March 2003 VA audiology consultation report.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
25
80
75
LEFT
NA
15
55
90
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 in the left ear.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

According to the rating schedule for hearing loss, the 
veteran qualifies for a compensable rating.  The veteran's 
numeric designation of hearing impairment based on pure tone 
threshold average and speech discrimination (table VI) was 
determined to be level II for the right ear, and level III 
for the left ear.  38 C.F.R. § 4.85.  

When those averages are applied to the hearing impairment 
chart (table VII), using the left ear as the poorer ear and 
the right ear as the better ear, the results correspond to a 
noncompensable evaluation.  

In this regard, the Board also has considered testimony in 
which he stated that his hearing loss was a quite severe and 
permanent problem that required amplification.  However, 
given the recent findings on authorized VA testing protocol, 
the Board finds that an increased (compensable) rating for 
the service-connected hearing loss disability is not for 
application in this case.  



ORDER

An effective date of November 10, 1954 for the grant of 
service connection for tinnitus, is assigned.  

An increased (compensable) rating for the service-connected 
bilateral hearing loss disability is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


